Following a trial by jury, the defendant was convicted of three counts of indecent assault and battery on a child under the age of fourteen years. G. L. c. 265, § 13B. The Appeals Court, in an unpublished memorandum and order pursuant to its rule 1:28, affirmed the convictions. Commonwealth v. Tardy, 56 Mass. App. Ct. 1109 (2002). We then granted the defendant’s application for further appellate review. We agree with the reasoning and result of the Appeals Court. The judge, based on the voir dire testimony of the victim and her mother, did not abuse his discretion in denying the defendant’s motion in limine seeking to exclude fresh complaint testimony; the fact that the testimony as it developed at trial suggested that more time may have passed *1012between the alleged offenses and the time of the fresh complaint than the voir dire testimony had initially indicated does not, on the facts of this case, constitute a ground for reversal.
Timothy M. Farris for the defendant.
Sidney E. Reavey, Assistant District Attorney, for the Commonwealth.

Judgments affirmed.